DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 5, 7, and 12-27 in the reply filed on 9/21/2022 is acknowledged.
Claims 1, 3, 5, 7, 9-10, 12-14, 16, 18, 21, and 23-27 are pending with claim 3 being withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9-10, 12-14, 16, 18, 21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation is also found in claim 23.

Claims 5 and 7 are rejected via their dependency on claim 1.

Claim 9 recites the limitation "fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation is also found in claim 23.

Claim 14 recites the limitation "the nozzle holes" in line 3.  There is insufficient antecedent basis for this limitation in the claim as the claim previously recites “at least one nozzle hole” which includes a singular nozzle hole.

Claim 14 recites the limitation "the center" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the origin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the diameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the diameter of a fluid outlet end" and "the diameter of a fluid inlet end"  in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the pronoun “its” in line 4. The term “its” should be replaced with the structure to which it refers. In an effort to promote compact prosecution, “its” is interpreted as referring to the nozzle hole.

Claim 16 recites the limitation "the nozzle holes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claims 10, 12-13, 18, and 21 are rejected via their dependency on claim 9

Claim 23 recites “a piezoelectric actuator” in line 5 and “a piezoelectric actuator” again in line 14. This should be corrected to --the piezoelectric actuator-- or --said piezoelectric actuator-- to avoid to implying a second, distinct piezoelectric actuator.

Claims 24-27 are rejected via their dependency on claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, 13, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paunescu et al. (US 2017/0120285 A1), hereinafter Paunescu.  

Regarding claim 1, Paunescu discloses a micro-droplet ejection driving device (Figs. 1-2 and 7-8; Abstract) comprising:
a housing, in which a fluid supply may be accommodated (element 1000); 
a piezoelectric actuator, which is fixed on said housing and which is configured to be in close contact with an outer wall of said fluid suppl unit (elements 1010 and 1008; Paragraph 28) and drive said outer wall to vibrate (Paragraphs 35-36);
said piezoelectric actuator is a standing wave piezoelectric actuator (Paragraph 28);
the standing wave piezoelectric actuator comprises a piezoelectric driving element (Figs. 7-8, element 1010) and an energy horn (element 1008; both described in Paragraph 35), and the energy horn comprises a coaxial disk segment and cylindrical segment, the first end surface  the disk segment is connected to the piezoelectric driving element, the other end face of the cylindrical segment is used for close contact with the fluid supply unit (see annotated Fig. 8 
    PNG
    media_image1.png
    563
    730
    media_image1.png
    Greyscale
Below).
	
	Regarding claim 7, Paunescu disclose the invention of claim 1. Paunescu further discloses a shielding mechanism provided on the housing used to open or close a fluid ejection portion of the fluid supply unit (Fig. 1, element 504; described in Paragraphs 22 and 39).


Regarding claim 9, Paunescu discloses a fluid supply unit comprising:
a fluid ejection portion (Figs. 7 and 8, element 1004’), an energy conducting sheet (element 1018) and a piezoelectric actuator (element 1010; Paragraphs 35-36),
wherein, the fluid ejection portion and the energy conducting sheet constitute at least part of a container wall of a container for fluid to be ejected (Figs. 7 and 8 both show the ejection portion and energy conducting sheet attached to container 1000);
the energy conducting sheet being used to closely contact with an end surface of said piezoelectric actuator and be driven to generate vibration, so that the fluid is ejected through the fluid ejection portion to form a directional micro-droplet stream (best seen in Fig. 8; Paragraphs 35-36 describe how distal end 1016 of the piezoelectric actuator to drive and deliver fluid 1020); and
a U-shaped groove, which is provided on an inner wall surface of the container for the fluid to be ejected, and is located on a periphery of the fluid ejection portion and is used to provide a storage space for a small volume of fluid (Fig. 6 most clearly shows how the ejection portion of the reservoir would have a general U-shape, particularly with the cylindrical piezoelectric actuator; see annotated Fig. 6 below; said structure being equivalent to elements 1006, 1018, 1005, and 1002 in Figs. 7 and 8).

    PNG
    media_image2.png
    779
    850
    media_image2.png
    Greyscale



Regarding claim 10, Paunescu disclose the invention of claim 9. Paunescu further discloses an interface, used to communicate with a fluid storage unit; the interface comprises a connection pressing member for guiding the fluid storage unit to form a closed connecting with the container for the fluid to be ejected (best illustrated in Figs. 4A-C and also in annotated Fig. 6 above; reservoir portion 306 is guided by interface 208 and 210, 210 forming a pressing member for guiding the fluid storage unit 302; described Paragraphs 27 and 34).

Regarding claim 13, Paunescu disclose the invention of claim 9. Paunescu further discloses the fluid ejecting portion and energy conducting sheet are oppositely arranged on the container for the fluid to be ejected (Figs. 7 and 8 show ejecting portions defined around openings 1004 being opposite conducting sheet 1016).

Regarding claim 23, Paunescu discloses a micro-droplet ejection driving device (Figs. 1-2 and 7-8; Abstract) comprising a micro-droplet ejection driving device (Figs. 7-8, elements 1010 and 1008) and a fluid supply unit (Fig. 6, element 302, ):
a housing, in which a fluid supply may be accommodated (element 1000); 
a piezoelectric actuator, which is fixed on said housing and which is configured to be in close contact with an outer wall of said fluid suppl unit (elements 1010 and 1008; Paragraph 28) and drive said outer wall to vibrate (Paragraphs 35-36);
said piezoelectric actuator is a standing wave piezoelectric actuator (Paragraph 28);
the standing wave piezoelectric actuator comprises a piezoelectric driving element (Figs. 7-8, element 1010) and an energy horn (element 1008; both described in Paragraph 35), and the energy horn comprises a coaxial disk segment and cylindrical segment, the first end surface  the disk segment is connected to the piezoelectric driving element, the other end face of the cylindrical segment is used for close contact with the fluid supply unit (see annotated Fig. 8 
    PNG
    media_image1.png
    563
    730
    media_image1.png
    Greyscale
Below);



said fluid supply unit comprising:
a fluid ejection portion (Figs. 7 and 8, element 1004’), an energy conducting sheet (element 1018) and a piezoelectric actuator (element 1010; Paragraphs 35-36),
wherein, the fluid ejection portion and the energy conducting sheet constitute at least part of a container wall of a container for fluid to be ejected (Figs. 7 and 8 both show the ejection portion and energy conducting sheet attached to container 1000);
the energy conducting sheet being used to closely contact with an end surface of said piezoelectric actuator and be driven to generate vibration, so that the fluid is ejected through the fluid ejection portion to form a directional micro-droplet stream (best seen in Fig. 8; Paragraphs 35-36 describe how distal end 1016 of the piezoelectric actuator to drive and deliver fluid 1020); and
a U-shaped groove, which is provided on an inner wall surface of the container for the fluid to be ejected, and is located on a periphery of the fluid ejection portion and is used to provide a storage space for a small volume of fluid (Fig. 6 most clearly shows how the ejection portion of the reservoir would have a general U-shape, particularly with the cylindrical piezoelectric actuator; see annotated Fig. 6 below; said structure being equivalent to elements 1006, 1018, 1005, and 1002 in Figs. 7 and 8).

    PNG
    media_image2.png
    779
    850
    media_image2.png
    Greyscale




	
	Regarding claim 24, Paunescu disclose the invention of claim 23. Paunescu further discloses the fluid supply unit is detachably connected to the housing (Abstract and Paragraphs 10 and 40 indicates the fluid supply section being removable from the electromechanical section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to Claim 1 above, and further in view of Terada et al. (US 6,863,224 B2), hereinafter Terada.

Regarding claim 5, Paunescu substantially discloses the invention as claimed. Paunescu does not explicitly disclose the cylindrical section and the disc section transition with a concave rounded portion.
In the same field of endeavor, Terada teaches a liquid spraying device (Fig. 1; Abstract and Col. 1, lines 12-17) having an ultrasonic horn comprising a cylindrical section and a disc section which transition with a concave rounded potion (Fig. 3 shows cylindrical section 41 transitioning to disk section 40 with a concave, rounded portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy horn to be whatever form or shape was desired or expedient, such as to make the transition between the two concave as taught by Terada. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape, merely indicating the cylindrical section “may” transition into a concave rounded portion (Paragraph 52).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to Claim 10 above, and further in view of Papania et al. (US 2011/0203580 A1), hereinafter Papania.

Regarding claim 12, Paunescu substantially discloses the invention as claimed. Paunescu does not explicitly disclose the interface also comprising a puncture portion for puncturing the fluid storage unit to achieve communication.
In the same field of endeavor, Papania teaches an aerosol delivery device (Fig. 1B; Abstract) having an interface using a puncture portion for puncturing a fluid storage unit to achieve fluid communication (elements 86, 88, and 90; Paragraphs 76-77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Paunescu to comprise the puncture portion of Papania. Doing so would allow for analogous communication with a fluid storage unit and would particularly allow for use with fluid sources having puncturable septa (Paragraph 76 of Papania), such as standard sealed medicinal vials.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to claim 9.

Regarding claim 14, Paunescu substantially discloses the invention as claimed. Paunescu further discloses the fluid ejection portion is a micro-nozzle sheet, and the micro-nozzle sheet has at least one nozzle hole (Figs. 7-8, element 1004; Paragraph 32 describes the openings being on a micron scale) and the diameter of the nozzle holes being in the range of 5 µm to 200 µm (Paragraph 32 recites 50 - 150 µm, which lies within the claimed range). Paunescu does not explicitly disclose the nozzle holes being distributed in a region of 1 mm to 10 mm in diameter with the center as the origin on the micro-nozzle sheet.
However, Paunescu does not expressly disclose the nozzle holes being distributed in a  region of 1 mm to 10 mm as required by the claim.
Paunescu  discloses that the size, shape, number, and arrangement of the nozzles (i.e. delivery openings) defines the spray pattern of the device (Paragraph 32) and as such the arrangement (i.e. distribution) is disclosed to be a result effective variable in that affects the defining the resulting aerosolized plume. Thus, one of ordinary skill in the art would have a reasonable expectation of success in modifying the arrangement (i.e. distribution region) of the nozzles in order to alter the resulting aerosolized plume to their needs. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Paunescu to have the nozzles distributed in a region of 1 mm to 10 mm in diameter with the center as the origin on the micro-nozzle sheet as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to claim 14, and further in view of Hunter et al. (US 2012/0143152 A1), hereinafter Hunter.

Regarding claim 16, Paunescu substantially discloses the invention as claimed. Paunescu further disclosers the shape of the nozzles affects the plume of mist generated by the device (Paragraph 32), but does not explicitly disclose the diameter of the fluid inlet end of the nozzle holes being larger than the diameter of the fluid outlet end of the nozzle holes; the nozzle hole is a  tapered hole, and its side wall is curved toward the center of the nozzle hole to form an arc-shaped wall.
In the same field of endeavor, Hunter teaches a fluid delivery device (Fig. 16A, Abstract) comprising a micro-nozzle sheet (elements 1622 and 1626; Paragraphs 111 and 112) having a diameter of the fluid inlet end being larger than the diameter of the fluid outlet end (Fig. 16Q) and being tapered (Paragraph 112). Hunter also teaches the side walls of the nozzle being curved towards the center of the nozzle hole to form an arc shaped wall (described in Paragraph 112 as bevels; examples in Figs. 16L-R show the walls curving from the side openings towards the center of the nozzle hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the nozzles of Paunescu to have the tapered and beveled shape as described in Hunter. Doing so would result in the diameter of a fluid inlet of the nozzle holes being larger than the diameter of a fluid outlet of the nozzle holes, and also the nozzle hole being a tapered hole, and the nozzle hole side walls being curved towards the center of the nozzle hole to form an arc-shaped wall. Doing so would be obvious as Hunter teaches altering the shape of the nozzle holes to alter the properties of the produced droplet stream, such as the dosage and patient comfort (Paragraph 112).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to claim 14, and further in view of Hanson et al. (US 2021/0404594 A1), hereinafter Hanson.

Regarding claim 18, Paunescu substantially discloses the invention as claimed. Paunescu does not explicitly teach the sidewall surface of the nozzle hole has a hydrophobic or hydrophilic layer, the hydrophobic or hydrophilic layer being obtained by material modification of the sidewall surface of the nozzle hole.
In the same field of endeavor, Hanson teaches a micro-nozzle sheet (Figs. 1 and 2B; Abstract; Paragraphs 4-5 and 7 recite use in medical nebulizers) comprising a hydrophobic coating (Fig. 2B shows coating 56 going through channel 32 along its sidewalls; Paragraph 44) by material modification of the sidewall surface (applying a coating constitutes material modification; method described in Paragraph 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzles of Paunescu to comprise the hydrophobic coating of Hanson. Doing so would specifically result in the sidewall surface of the nozzle hole having a hydrophobic layer, the hydrophobic layer being obtained by material modification of the sidewall surface. Doing so would be obvious to make the micro-nozzle sheet more resistant to environmental attack (Paragraph 17 of Hanson) and to make more consistent delivery of fluid (Paragraph 34 of Hanson).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to Claim 9 above, and further in view of Hunter et al. (US 2013/0150812 A1), hereinafter Hunter’13

Regarding claim 21, Paunescu substantially discloses the invention as claimed. Paunescu further teaches the energy conducting sheet being made of metal (Paragraph 37 indicates the horn and nozzle may be made of plastic or metal; Figs. 4A-4C show indicate nozzle 306 which would include the conducting sheet 1018 as seen in Figs. 7-8).
Paunescu does not explicitly teach a thickness of 0.01mm to 0.2mm
In the same field of endeavor, Hunter’13 teaches a fluid delivery device (Fig. 1A, Abstract) comprising a micro-nozzle sheet (elements 1622 and 1626; Paragraphs 46-47 and 52) made from metal (Paragraph 70) having a thickness of about 10 μm to about 400 μm (0.01 mm to 0.4 mm; Paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the sheet of Paunescu to be about 10 μm to about 400 μm as taught by Hunter’13. Doing so would be obvious in order to facilitate actuation by the ejector mechanism by affecting the flex and modulus of the plate (Paragraph 86 of Hunt’13).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify thickness of the plate of Paunescu and Hunt’13 from between 0.01 mm to 0.4 mm to between 0.01 mm to 0.2 mm as claimed since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to claim 23, and further in view of Lippe et al. (US 6,171,276 B1), hereinafter Lippe.

Regarding claim 25, Paunescu substantially discloses the invention as claimed. Paunescu further discloses a controller to controls said piezoelectric actuator to vibrate, thereby driving the energy conducting sheet to vibrate (Paragraphs 23-27).
Paunescu does not explicitly disclose a sensor, wherein,
the sensor is used to detect whether the shielding mechanism is opened, and transmit the detection signal to the controller; when the shielding mechanism is opened, the controller controls said piezoelectric actuator to vibrate, thereby driving the energy conducting sheet to vibrate.
In addressing the same problem as Applicant, the problem being the automatic actuation delivery of fluid in response to uncovering the device, Lippe teaches a delivery device (Figs. 1A-C; Abstract) having a shielding mechanism (element 8) and sensor (elements 10 and 11) which communicates with a processor (element 15) such that when the shielding mechanism is opened, the controller actuates the device to deliver fluid (Col. 15, line 66 - Co. 16, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Paunescu to comprise the sensor and processor as taught by Lippe. Doing so would thus allow for detection of whether the shielding mechanism is opened, and transmitting said detection signal to the controller such that when the shielding mechanism is opened, the controller actuates the device (the actuation being the vibration of the piezoelectric actuator, thereby driving the energy conducting sheet to vibrate). Doing so would be advantageous as providing automation in this manner would improve dosage delivery and administration while reducing the need for skilled operators (Col. 1, lines 23-62 of Lippe).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Paunescu, as applied to claim 23.

Regarding claim 26, Paunescu substantially discloses the invention as claimed. Paunescu further discloses the micro-nozzle sheet, energy conducting sheet, and the piezoelectric actuator are arranged coaxially (Figs. 7-8 show micronozzle sheet 1005, conducting sheet 1016, and piezoelectric actuator 1008 are all aligned coaxially).
Paunescu does not explicitly teach the distance between said micro-nozzle sheet and the energy conducting sheet is 0 to 3mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Paunescu to have the distance between the micro-nozzle sheet  and the energy conducting horn be between 0 and 3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Paunescu would not operate differently with the claimed distance (particularly as Paunescu acknowledges the size of the fluid supply unit which interfaces with the piezoelectric actuator allows for control over the volume of liquid dispensed in Paragraph 39). Further, applicant places no criticality on the range claimed, merely indicating the distance “may be selected” within the claimed range.

Regarding claim 27, Paunescu substantially discloses the invention as claimed.
Paunescu does not explicitly teach the distance between said micro-nozzle sheet and the energy conducting sheet is 0.2 to 0.8mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Paunescu to have the distance between the micro-nozzle sheet  and the energy conducting horn be between 0.2 to 0.8mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Paunescu would not operate differently with the claimed distance (particularly as Paunescu acknowledges the size of the fluid supply unit which interfaces with the piezoelectric actuator allows for control over the volume of liquid dispensed in Paragraph 39). Further, applicant places no criticality on the range claimed, merely indicating the claimed range is “a preferred distance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanada et al. (US 6,622,934 B1) teaches an ultrasonic spraying device having a hydrophobic coating.
Stedman et al. (US 2015/0352297 A1) teaches an ultrasonic delivery device (Fig. 3) which discloses the distance between the vibration membrane and fluid supply being result affective (Paragraph 48).
 Cater (US 2010/0072302 A1) teaches a piezoelectric dispensing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/ERICH G HERBERMANN/             Primary Examiner, Art Unit 3771